Black, J.,
Dissenting-.—For all the purposes of this •case the negligence of the train men in the respect alleged in the petition is conceded, so that the only question to be considered is whether under the written contract between the two companies the defendant’s train in question in passing from St. Louis to Pacific is to be regarded as defendant’s train in a sense that makes it liable for the negligence of the train men. That it is liable, and liable, too, under the terms of the contract, I have no doubt.
If the defendant’s train was operated by its servants, it is a circumstance of no moment that the ticket was sold by the Missouri Pacific Company, for upon that ticket the plaintiff’s husband was received as a passenger, and as to him the defendant was a common carrier and liable for the negligence of its servants the same as if it had sold the ticket itself. Todd v. Ry. Co., 3 Allen, 18; Faulkers v. Ry. Co., 42 L. J. (n. s.) 345. Nor did it make any difference that the defendant was not the owner of the track upon and over which its cars were operated. *436Steller v. Ry. Co., 9 Cent. Law Jour. 131. It would seem to be clear enough that if this train of cars was under the-control of the defendant’s servants, then the defendant is liable. If under the joint control ®f the servants of both companies, then both companies are liable. Nashville, etc., Ry. Co. v. Carroll, 6 Heisk. 347; Vary v. B., C. R. & M. R. Co., 42 Ia. 246.
The defendant owned and operated a long line of road which terminated at Pacific, some thirty-seven miles-from St. Louis, and for the mutual benefit of itself and the Missouri Pacific Company, made the contract in question, whereby the latter undertook to transport defendant’s passenger trains and freight ears back and forth between these points over the road of the Missouri Pacific Company for a stipulated percentage of the gross earnings received by the defendant from all of its passenger and freight business passing over the road of the Missouri Pacific Company, as aforesaid. It is true the manner of running the passenger trains and the control and acts of the train men while on this part of the road are to be subject to the rules and regulations ©f the Missouri Pacific Company, and that company is to furnish the locomotives and crews for the same at its own expense, but it-is clearly provided that the defendant was to furnish, at its own expense, all train men for the care and management of -its trains, and is required to care for the inside-of its cars at St. Louis, and to pay all expenses for the-use of the Union D«pot at St. Louis. These train men, including the conductor, are employed by the defendant, and receive their compensation from the defendant alone. They are the servants regularly in charge of the train throughout its trip. While the Missouri Pacific Company may, and does, make the time-table and general rules, these trains are under the immediate control of the defendant’s servants.
The evidence in this case shows that the conductor *437determined how long the train should stop, and gave the signal to start. That it was under his immediate control and direction can scarcely be questioned. Throughout the contract these passenger trains are spoken of as the trains of the defendant. To call these trains the trains of the Missouri Pacific Company is to disregard the plain stipulations of the contract. Some, evidence was offered to the effect that the Missouri Pacific Company had the power to discharge these train men so employed by the defendant, but it does not appear that any such power was ever attempted to be exercised, and we can plainly see from the terms of the contract, that the Missouri Pacific Company had no such power: It is for the court, and not for the witnesses, to say what the legal effect of the contract is.
It is said, and there is evidence to that effect, that the defendant objected to carrying these passengers from St. Louis to Pacific and intermediate points, but we do not see what the plaintiff ’ s husband had to do with these controversies; the broad fact remains that defendant did receive these passengers into its cars and discharge them at their destination, and that, too, on these tickets of the ■Missouri Pacific Company. The defendant, by its conduct, held itself out to receive such persons as passengers, certainly it did do so, and they were entitled to all the protection due to passengers. That the defendant would be liable to those passengers to whom it sold tickets from St. Louis to points beyond Pacific on its line, for negligence of these train men, cannot, we think, be fairly questioned; yet, to a passenger in the same coach who holds a ticket to Pacific, or some intermediate point, it is contended the defendant owes no duty. That this train was under the immediate control of the defendant’s agents, and that they, and they alone, had the right to regulate the conduct of the passengers, and were called upon to look after and care for them as the agents and servants of the defendant, is clear enough from the terms of the contract. For these reasons I dissent from the *438opinion jnst filed. Whether the Missouri Pacific Company is not also liable, is a question which we need not consider, for if it is, it does not aid this defence.
Norton, J., concurs.